By the Coubti
1. Michels and the others were sureties—their liability, from the peculiar language in which it is couched, becoming fixed, at the time the collateral security was exhausted, that is, September 29, 1865.
2. Being sureties, the Statute of Limitations would not operate to discharge them until the lapse of four years from the 29th of September, 1865, and when, on the first day of February, 1869, the plaintiffs paid the debt to Guy, they did not pay a demand which had been discharged by the operation of the Statute of Limitations, or which, for any reason appearing in the complaint, they were not under obligation to pay.
3. The objection that the plaintiffs should have sued separately is answered by the allegation found in the complaint as amended, that the plaintiffs “jointly laid out and expended a joint sum of money” in making the payment in question.
4. The fact that Chevassus is the executor of Bene, and sues in autre droit, while the others sue in their own right, does not amount to a misjoinder of parties plaintiff.
5. Nor was it necessary to aver that the claim of Guy had been presented to the executor of Bene. If, as executor, he united in the payment of the claim without requiring its presentment in advance, while he might upon settlement of his accounts with the Probate Court be chargeable with *460the sum so paid, it is a matter of no concern to the defendant.
Judgment reversed and cause remanded, with directions to overrule the demurrer to the complaint.